DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klassen (US# 2012/0159810).
Klassen appears to disclose all the limitations of the instant claims including; a vesicle (outer structures or 162);  a space filling porous or fibrous structure (foam [0039]);  a shear thickening fluid 160 [0037];  and a truss structure formed of a plurality of sub-trusses (figures 10-11 show sub-trusses formed each of two struts), each of the plurality of sub-trusses having a plurality of non-uniform struts 100/202 (figures 9-10 show struts that vary in cross-section), each strut having a length extending between a first end and a second end in a generally linear direction and a cross-section normal to the length, wherein the first ends of the non-uniform struts are coupled together to form a sub-truss of the plurality of sub-trusses and wherein the second ends of the non-uniform struts are positioned upon a generally planar surface defining an angle between the length of each of non-uniform struts and the surface appear to be between about 20 and 55 degrees.  Alternatively, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the appropriate strut angle through routine design and/or experimentation to provide the desired spring force for a given application.  Note the plurality of sub-trusses are coupled together at the second ends or the non-uniform struts via the generally planar surface to form a truss structure.

 	Regarding claim 3, an elastic limit of each of the non-uniform struts varies along the length (note the thicker portions will have a different limit from the thinner portions). 
 	Regarding claim 4, a shape of the struts of the truss structure varies along the length of each strut. 
	Regarding claim 8, a width of each of the struts matches the dimension of the periodic array (the row of struts) in one direction.  Figure 11
 	Regarding claim 10, the apparatus is contained within a package (shoe).
	Regarding claim 14, the vesicle is constructed of a polyurethane material [0008][0037].
	Regarding claim 20, Klassen discloses placing a truss structure at or near an impact site (sole of the foot); contacting the truss with an object or body; compressing the truss along a first direction; allowing the truss to deform in response to the impact; and thereby dispersing energy from the impact.  

Claim 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US# 2012/0159810) in view of Green et al (US# 2004/0250446).
Regarding claim 9, the apparatus is configured to reduce an impact force sustained to a user during a sport activity. [0001]  Klassen lacks the disclosure of the vesicle being constructed of a woven fiber.  Greene et al teach woven fibers for shoe construction [0029].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize woven fiber for the vesicle (surrounding shoe portions) of Klassen, as taught by Greene to provide a suitable flexible, durable and comfortable shoe.
Regarding claim 11, the apparatus is configured to reduce an impact force sustained to a military or police personnel.  The shoe appears capable of use by military or police personnel. Klassen lacks the disclosure of the vesicle being constructed of a woven textile.  Greene et al teach woven textiles for 
	Regarding claim 21, Klassen discloses all the limitation of the instant claims with exception to the specific disclosure of the trusses formed of thermosetting plastic.  Klassen instead disclose rigid material such as polypropylene.    Greene et al disclose a similar device and further teaches thermoset materials [0052].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select a thermoset plastic, as taught by Cross, as a suitable alternative to the thermoplastic material of Klassen which provides the predictable results of similar function with better heat resistance.

Allowable Subject Matter
Claims 18-19 are allowed.
Claims 5, 15-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant argues that the “sub-trusses” of Klassen are connected to the central member 204 and the structures 202 of separate “sub-trusses” are not interconnected. Accordingly, the structures 202 shown and described in Klassen are not coupled together at a first end to form a sub-truss, where the “plurality of sub-trusses are coupled together at the second ends.. .to form the truss structure.”  It is maintained that the second ends of the struts of Klassen are coupled together via planar 204.  The language “coupled together” is fairly broad and doesn’t require a direct connection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK